Citation Nr: 1013947	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
October 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which granted service connection for PTSD and 
assigned an initial 30 percent rating.  The Veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  In another decision since issued in 
August 2008 during the pendency of this appeal, the RO 
granted a temporary 100 percent rating from July 23, 2008, to 
August 31, 2008, because the Veteran had been hospitalized 
for more than 21 days for treatment of his PTSD.  See 
38 C.F.R. § 4.29 (2009).  His prior 30 percent rating resumed 
as of September 1, 2008.

In April 2009, as support for his claim for a rating higher 
than 30 percent for his PTSD, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board.


FINDING OF FACT

The Veteran's PTSD results in a total social and occupational 
impairment requiring in-patient psychiatric treatment at 
least once a year.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent initial rating 
for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2007, the RO granted service connection for PTSD 
and assigned an initial 30 percent rating.  The Veteran 
appealed, claiming this disability was grossly underrated.  
During the pendency of the appeal, the RO granted a higher100 
percent rating, albeit only temporarily from July 23, 2008, 
to August 31, 2008, because he had been hospitalized for more 
than 21 days for treatment of his PTSD.  See 38 C.F.R. § 4.29 
("Paragraph 29").  Effective as of September 1, 2008, the 
prior 30 percent rating resumed.  For the reasons and bases 
discussed below, however, the Board finds that Veteran's PTSD 
is totally disabling and, therefore, warrants this higher 100 
percent rating since the grant of service connection.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Since, as mentioned, this claim arises from the Veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, the Board finds that further 
discussion of the Fenderson case is warranted.  In Fenderson, 
the Court noted the distinction between a new claim for an 
increased evaluation of a 
service-connected disability and a case, as here, in which 
the Veteran expresses dissatisfaction with the assignment of 
an initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson, 12 Vet. App. 
125-126.  The Court, incidentally, has more recently extended 
this practice even to claims for increased-evaluations of 
already established service-connected disabilities.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder has been evaluated under 
the general rating formula for mental disorders.  Under these 
criteria, a 10 percent rating contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
DCs 9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 



A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule addressing service-connected psychiatric 
disabilities is based on the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  38 C.F.R. 
§ 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing the DSM-IV).  Higher scores 
correspond to better functioning of the individual.

According to the DSM-IV, GAF scores ranging between 61 and 70 
are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

GAF scores ranging between 21 and 30 are assigned when there 
is behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as mere examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).



Although the Veteran has received diagnoses of 
schizoaffective disorder and cocaine dependence, in addition 
to PTSD, the Board need not attempt to distinguish the extent 
of his symptoms that are attributable to his service-
connected PTSD from those due to these other conditions 
because his PTSD is totally disabling, regardless, and 
therefore entitled to the highest possible rating of 100 
percent irrespective of any effects of these other 
conditions.  See also Mittleider v. West, 11 Vet. App. 181 
(1998) (indicating that, when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. §§ 3.102, 4.3 
require that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the 
service-connected condition).

The Board finds that the medical evidence shows the Veteran's 
PTSD has caused total occupational and social impairment 
since the initial grant of service connection due to symptoms 
that are analogous to the type and degree of symptomatology 
contemplated by a 100 percent disability rating.  Therefore, 
a 100 percent rating is warranted for his PTSD since the 
initial grant of service connection.  See Fenderson, 12 
Vet. App. at 125-26.

The Veteran's VA medical records show in-patient psychiatric 
treatment in June 2005, November 2007, and July 2008.  On 
these occasions, the treating clinicians assigned GAF scores 
ranging from 21 to 41.  And according to the 
DSM-IV, scores this low are indicative of very severe 
functional impairment, including an inability to work or 
maintain a job.  In his hearing testimony, the Veteran 
indicated that he had not worked since 1976, was estranged 
from his family, and did not socialize with anyone.

The Veteran has had two VA compensation examinations, the 
first in November 2007 and another in July 2008, both 
conducted by the same examiner.  The examiner noted the 
Veteran was unemployed and lived alone.  He reported 
nightmares and intrusive thoughts about his experiences in 
Vietnam.  He also reported complete avoidance of other people 
to the extent that he lived alone, only went out in public 
long enough to purchase necessities, and did not socialize 
with anyone including his family members.  He also endorsed 
an exaggerated startle response and preoccupation with his 
own safety, claiming to have carried a weapon with him since 
service.  As well, he mentioned experiencing auditory 
hallucinations and suicidal and homicidal ideation, albeit 
without intent.  He had loosening of associations, and he was 
guarded and suspicious.  His mood was euthymic, his affect 
appropriate, and his memory intact.  The examiner attempted 
to differentiate the effects of the Veteran's PTSD from his 
other psychiatric and substance abuse problems.  The examiner 
assigned a GAF score of 57 for the PTSD, alone, at the first 
examination, and a GAF score of 50 at the conclusion of the 
second mental status evaluation.  According to the DSM-IV, 
the lower GAF score of 50 indicates the Veteran has serious 
symptoms or serious occupational and social impairment.

Consequently, although all of the enumerated symptoms recited 
for the 100 percent rating are not shown, the Board finds 
that the severity of the Veteran's PTSD symptoms and the 
effect of these symptoms on his social and work situation 
justify assigning this higher rating.  See Mauerhan, supra.  
Moreover, the evidence supports this 100 percent disability 
rating for his PTSD since the initial grant of service 
connection, in turn meaning the Board need not "stage" the 
rating.

One final point worth mentioning, since the Veteran is 
receiving the maximum disability rating possible, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Even were the Board to presume, for the sake 
of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.




ORDER

A higher 100 percent initial rating is granted for the PTSD, 
subject to the statutes and regulations governing the payment 
of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


